          Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 1 of 71




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

MWK RECRUITING, INC.

              Plaintiff,
                                            Civil Action No. 1:18-cv-00444
     v.

EVAN P. JOWERS, YULIYA
VINOKUROVA, ALEJANDRO VARGAS,
and LEGIS VENTURES (HK) COMPANY
LIMITED (aka Jowers / Vargas),

              Defendants.


EVAN P. JOWERS

              Counterclaimant,

     v.

MWK RECRUITING, INC.

              Counterdefendant.



EVAN P. JOWERS

              Third-Party Plaintiff,

     v.

ROBERT E. KINNEY, MICHELLE W.
KINNEY, RECRUITING PARTNERS GP,
INC., KINNEY RECRUITING LLC,
COUNSEL UNLIMITED LLC, KINNEY
RECRUITING LIMITED

              Third-Party Defendants.


  ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY
 COMPLAINT OF DEFENDANT EVAN P. JOWERS TO MWK RECRUITING, INC.’S
                  SECOND AMENDED COMPLAINT

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 1
                Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 2 of 71




           Evan P. Jowers (“Jowers” or “Defendant”) hereby files his Answer, Affirmative

Defenses, and Counterclaims in response to the Second Amended Complaint [ECF No. 80] filed

by MWK Recruiting Inc., now known as Counsel Holdings Inc. (“MWK”),1 and Third-Party

Complaint against Robert E. Kinney (“Kinney”) and Michelle W. Kinney, individually, and

Recruiting Partners GP, Inc., Kinney Recruiting LLC, Counsel Unlimited LLC, and Kinney

Recruiting Limited (“Kinney Recruiting HK,” and collectively, the “Kinney Entities”).

                                                 THE PARTIES

           1.       Defendant is without sufficient information to admit or deny the allegations in

paragraph 1 of the Second Amended Complaint and therefore denies the same and any inferences

therefrom.

           2.       Defendant admits that he is an individual and that he has a residence in the state

of Florida. Defendant denies the other allegations set forth in paragraph 2 of the Second

Amended Complaint and any inferences therefrom.

           3.       The allegations in paragraph 3 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant admits the allegations in paragraph 3 of the Second Amended

Complaint and any inferences therefrom.

           4.       The allegations in paragraph 4 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 4 of the Second Amended

Complaint and any inferences therefrom.


1
    The Second Amended Complaint also named Yuliya Vinokurova, Alejandro Vargas, and Legis Ventures (HK)
    Company Limited as defendants in this action. By order dated July 29, 2019 [ECF No. 87], the Court dismissed all
    claims against the non-Jowers defendants, leaving Jowers as the only remaining defendant in this action.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 2
            Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 3 of 71




       5.       The allegations in paragraph 5 of the Second Amended Complaint concern an

entity that is no longer a party to this case. Therefore, no response is required. To the extent a

response is required, Defendant admits the allegations in paragraph 5 of the Second Amended

Complaint.

                                JURISDICTION AND VENUE

       6.       Paragraph 6 of the Second Amended Complaint does not contain any allegations

to which a response is required, and Defendant therefore denies the allegations in paragraph 6 of

the Second Amended Complaint and any inferences therefrom. Defendant specifically denies

that MWK has asserted valid claims under the Federal Defense of Trade Secrets Act.

       7.       Defendant admits that there is complete diversity among the parties. Defendant is

without sufficient information to admit or deny the remaining allegations in paragraph 7 of the

Second Amended Complaint and therefore denies the same and any inferences therefrom.

       8.       Defendant admits that this Court has subject matter jurisdiction over this action.

In all other respects, Defendant denies the allegations in paragraph 8 of the Second Amended

Complaint and any inferences therefrom.

       9.       Defendant admits the allegations in paragraph 9 of the Second Amended

Complaint.

                                   NON-PARTY ENTITIES

       10.      Defendant is without sufficient information to admit or deny the allegations in

paragraph 10 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 3
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 4 of 71




       11.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 11 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       12.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 12 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       13.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 13 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       14.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 14 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       15.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 15 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       16.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 16 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       17.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 17 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 4
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 5 of 71




          AGREEMENTS, ASSIGNMENTS, CONVERSIONS, AND MERGERS

       18.     Defendant admits that Defendant and Kinney Recruiting L.P. (“KR-LP”) each

executed an Associate Recruiter Employment Agreement effective May 1, 2016 (the “Jowers

Agreement”), a copy of which appears to be attached to the Second Amended Complaint as

Exhibit 1. Defendant denies the other allegations in paragraph 18 of the Second Amended

Complaint and any inferences therefrom.

       19.     Defendant states that the terms of the Jowers Agreement speak for themselves

and, accordingly, paragraph 19 of the Second Amended Complaint states only legal conclusions

to which no response is required. For that reason, Defendant denies the allegations set forth in

paragraph 19 of the Second Amended Complaint and any inferences therefrom.

       20.     Defendant states that the terms of the Jowers Agreement speak for themselves

and, accordingly, paragraph 20 of the Second Amended Complaint states only legal conclusions

to which no response is required. For that reason, Defendant denies the allegations set forth in

paragraph 20 of the Second Amended Complaint and any inferences therefrom.

       21.     Defendant states that the terms of the Jowers Agreement speak for themselves

and, accordingly, paragraph 21 of the Second Amended Complaint states only legal conclusions

to which no response is required. For that reason, Defendant denies the allegations set forth in

paragraph 21 of the Second Amended Complaint and any inferences therefrom.

       22.     Paragraph 22 of the Second Amended Complaint states only legal conclusions to

which no response is required. For that reason, Defendant denies the allegations set forth in

paragraph 22 of the Second Amended Complaint and any inferences therefrom.

       23.     The allegations in paragraph 23 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 5
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 6 of 71




a response is required, Defendant denies the allegations in paragraph 23 of the Second Amended

Complaint and any inferences therefrom.

       24.     The allegations in paragraph 24 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that paragraph 24 of the Second Amended Complaint

contains only legal conclusions to which no response is required. For that reason, Defendant

denies the allegations set forth in paragraph 24 of the Second Amended Complaint and any

inferences therefrom.

       25.     The allegations in paragraph 25 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that paragraph 25 of the Second Amended Complaint

contains only legal conclusions to which no response is required. For that reason, Defendant

denies the allegations set forth in paragraph 25 of the Second Amended Complaint and any

inferences therefrom.

       26.     The allegations in paragraph 26 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that paragraph 26 of the Second Amended Complaint

contains only legal conclusions to which no response is required. For that reason, Defendant

denies the allegations set forth in paragraph 26 of the Second Amended Complaint and any

inferences therefrom.

       27.     The allegations in paragraph 27 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that paragraph 27 of the Second Amended Complaint


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 6
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 7 of 71




contains only legal conclusions to which no response is required. For that reason, Defendant

denies the allegations set forth in paragraph 27 of the Second Amended Complaint and any

inferences therefrom.

       28.     Defendant is without sufficient information to admit or deny the allegations in

paragraph 28 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       29.     Defendant admits that his 2008, 2009, 2011, and 2012 W-2s list “Recruiting

Partners GP Inc.” as his employer. The remainder of the allegations in paragraph 29 of the

Second Amended Complaint state only legal conclusions to which no response is required. For

that reason, Defendant denies the remaining allegations set forth in paragraph 29 of the Second

Amended Complaint and any inferences therefrom.

       30.     The allegations in paragraph 30 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that he is without sufficient information to admit or deny

whether Yuliya Vinokurova (“Vinokurova”) received W-2s to her address identifying her

employer as RP-GP, and therefore denies the same. The remainder of the allegations in

paragraph 30 of the Second Amended Complaint state only legal conclusions to which no

response is required. For that reason, Defendant denies the remaining allegations set forth in

paragraph 30 of the Second Amended Complaint and any inferences therefrom.

       31.     Defendant admits that he was forced by Robert Kinney to sign a document styled

“Forgivable Loan Agreement.” Defendant denies all of the remaining allegations in paragraph 31

of the Second Amended Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 7
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 8 of 71




       32.     Defendant states that the terms of the Forgivable Loan Agreement speak for

themselves and, accordingly, paragraph 32 of the Second Amended Complaint states only legal

conclusions to which no response is required. For that reason, Defendant denies the allegations

set forth in paragraph 32 of the Second Amended Complaint and any inferences therefrom.

       33.     Defendant states that the terms of the Forgivable Loan Agreement speak for

themselves and, accordingly, paragraph 33 of the Second Amended Complaint states only legal

conclusions to which no response is required. For that reason, Defendant denies the allegations

set forth in paragraph 33 of the Second Amended Complaint and any inferences therefrom.

       34.     Defendant is without sufficient knowledge to admit or deny the allegations in

paragraph 34 of the Second Amended Complaint. Further, the last sentence of paragraph 34 of

the Second Amended Complaint states legal conclusions to which no response is required.

Therefore, Defendant denies all of the allegations in paragraph 34 of the Second Amended

Complaint and any inferences therefrom.

       35.      Defendant admits that his W-2s for the years 2012 through 2016 list “Kinney

Recruiting LLC” as his employer. The remainder of the allegations in paragraph 35 of the

Second Amended Complaint state only legal conclusions to which no response is required. For

that reason, Defendant denies the remaining allegations set forth in paragraph 35 of the Second

Amended Complaint and any inferences therefrom.

       36.     The allegations in paragraph 36 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that he is without sufficient information to admit or deny

whether Vinokurova received W-2s to her address identifying her employer as KR-LLC, and

therefore denies the same. The remainder of the allegations in paragraph 36 of the Second


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 8
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 9 of 71




Amended Complaint state only legal conclusions to which no response is required. For that

reason, Defendant denies the remaining allegations set forth in paragraph 36 of the Second

Amended Complaint and any inferences therefrom.

       37.    Defendant admits that Robert Kinney forced him to sign documents styled

“Promissory Note” and “Loan Agreement.” Defendant denies the remaining allegations in

paragraph 37 of the Second Amended Complaint and any inferences therefrom.

       38.    Defendant states that the terms of the Revolving Loan Agreement speak for

themselves and, accordingly, paragraph 38 of the Second Amended Complaint states only legal

conclusions to which no response is required. For that reason, Defendant denies the allegations

set forth in paragraph 38 of the Second Amended Complaint and any inferences therefrom.

       39.    Defendant states that the terms of the Revolving Loan Agreement speak for

themselves and, accordingly, paragraph 39 of the Second Amended Complaint states only legal

conclusions to which no response is required. For that reason, Defendant denies the allegations

set forth in paragraph 39 of the Second Amended Complaint and any inferences therefrom.

       40.    Defendant is without sufficient knowledge to admit or deny the allegations in the

first two sentences of paragraph 40 of the Second Amended Complaint, and therefore denies the

same and all inferences therefrom. The remaining allegations in paragraph 40 state legal

conclusions to which no response is required. Therefore, Defendant denies the remaining

allegations in paragraph 40 of the Second Amended Complaint and any inferences therefrom.

       41.    Defendant is without sufficient knowledge to admit or deny the allegations in the

first two sentences of paragraph 41 of the Second Amended Complaint, and therefore denies the

same and all inferences therefrom. The remaining allegations in paragraph 41 of the Second

Amended Complaint state legal conclusions to which no response is required. Therefore,


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 9
        Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 10 of 71




Defendant denies the remaining allegations in paragraph 41 of the Second Amended Complaint

and any inferences therefrom.

       42.    Defendant is without sufficient knowledge to admit or deny the allegations in the

first two sentences of paragraph 42 of the Second Amended Complaint, and therefore denies the

same and all inferences therefrom. The remaining allegations in paragraph 42 of the Second

Amended Complaint state legal conclusions to which no response is required. Therefore,

Defendant denies the remaining allegations in paragraph 42 of the Second Amended Complaint

and any inferences therefrom.

       43.    Defendant is without sufficient knowledge to admit or deny the allegations in the

first two sentences of paragraph 43 of the Second Amended Complaint, and therefore denies the

same and all inferences therefrom. The remaining allegations in paragraph 43 of the Second

Amended Complaint state legal conclusions to which no response is required. Therefore,

Defendant denies the remaining allegations in paragraph 43 of the Second Amended Complaint

and any inferences therefrom.

                                      BACKGROUND

       44.    Defendant admits that MWK is a recruiting firm. Defendant denies the remaining

allegations in paragraph 44 of the Second Amended Complaint and any inferences therefrom.

       45.    Defendant admits that certain segments of the legal professional recruiting

industry are competitive. Defendant denies the remaining allegations in paragraph 45 of the

Second Amended Complaint and any inferences therefrom.

       46.    Defendant denies the allegations in paragraph 46 of the Second Amended

Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 10
        Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 11 of 71




       47.    Defendant is without sufficient information to admit or deny the allegations in

paragraph 47 of the Second Amended Complaint and therefore denies the same and any

inferences therefrom.

       48.    Defendant denies the allegations in paragraph 48 of the Second Amended

Complaint and any inferences therefrom.

       49.    Defendant denies the allegations of paragraph 49 of the Second Amended

Complaint and any inferences therefrom.

       50.    Defendant denies the allegations in paragraph 50 of the Second Amended

Complaint and any inferences therefrom.

       51.    Defendant denies the allegations in paragraph 51 of the Second Amended

Complaint and any inferences therefrom.

       52.    Defendant denies the allegations in paragraph 52 of the Second Amended

Complaint and any inferences therefrom.

       53.    Defendant denies the allegations in paragraph 53 of the Second Amended

Complaint and any inferences therefrom.

       54.    Defendant denies the allegations in paragraph 54 of the Second Amended

Complaint and any inferences therefrom.

       55.    Defendant denies the allegations in paragraph 55 of the Second Amended

Complaint and any inferences therefrom.

       56.    Defendant denies the allegations in paragraph 56 of the Second Amended

Complaint and any inferences therefrom.

       57.    Defendants states that the terms of the employment agreement speak for

themselves and, accordingly, paragraph 57 of the Second Amended Complaint states only legal


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 11
        Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 12 of 71




conclusions to which no response is required. For that reason, Defendant denies the allegations

set forth in paragraph 57 of the Second Amended Complaint and any inferences therefrom.

       58.      Defendants states that the terms of the employment agreement speak for

themselves. Defendant denies the remaining allegations set forth in paragraph 58 of the Second

Amended Complaint and any inferences therefrom.

       59.      Defendant denies the allegations in the first sentence of paragraph 59 of the

Second Amended Complaint and all inferences therefrom. The last sentence of paragraph 59 of

the Second Amended Complaint appears to state a legal conclusion to which no response is

required. Accordingly, Defendant denies the last sentence of paragraph 59 of the Second

Amended Complaint.

       60.      Defendant denies the allegations in paragraph 60 of the Second Amended

Complaint and any inferences therefrom.

       61.      Defendant denies the allegations in paragraph 61 of the Second Amended

Complaint and any inferences therefrom. Specifically, Defendant denies that any knowledge he

might have had concerning the MWK Candidates constituted “confidential trade secret

information”.

       62.      Defendant denies the allegations in paragraph 62 of the Second Amended

Complaint. Specifically, Defendant denies that the purported MWK Candidates (as Plaintiff uses

that defined term) were submitted through Vargas prior to Defendant terminating his

employment with any Kinney Entity.

       63.      Defendant denies the allegations in paragraph 63 of the Second Amended

Complaint and any inferences therefrom. Specifically, Defendant denies using trade secrets to




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 12
           Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 13 of 71




place any purported MWK Candidates after termination of his employment with any Kinney

Entity.

          64.   Defendant denies the allegations in paragraph 64 of the Second Amended

Complaint and any inferences therefrom. Specifically, Defendant denies that a copy of the

purported e-mail is attached to the Second Amended Complaint.

          65.   Defendant admits that he is the author of the e-mail excerpted in paragraph 65 of

the Second Amended Complaint. The e-mail, read in its full context, speaks for itself. Therefore,

Defendant denies the remaining allegations in paragraph 65 of the Second Amended Complaint.

          66.   The allegations in paragraph 66 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states the Vargas Declaration speaks for itself. Therefore,

Defendant denies the allegations in paragraph 66 of the Second Amended Complaint.

          67.   Defendant admits the allegations in paragraph 67 of the Second Amended

Complaint.

          68.   The allegations in paragraph 68 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant states that the Vinokurova Declaration speaks for itself.

Therefore, Defendant denies the allegations in paragraph 68 of the Second Amended Complaint.

          69.   Defendant admits the allegations in paragraph 69 of the Second Amended

Complaint.

          70.   Defendant admits that evanjowers.com is presently hosted on a server located in

the United States but denies the remaining allegations in paragraph 70 of the Second Amended




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 13
          Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 14 of 71




Complaint. Defendant specifically denies that the “.com” designation identifies a website as US-

based.

         71.   Defendant admits that the evanjowers.com domain is registered to an address in

Louisiana.

         72.   Defendant admits that evanjowers.com is written in English. Defendant denies

that the use of the evanjowers.com website constitutes the “solicitation” of any individual

candidate. Defendant denies the remaining allegations in paragraph 72 of the Second Amended

Complaint and any inferences therefrom.

         73.   Defendant admits the allegations in paragraph 73 of the Second Amended

Complaint.

         74.   Defendant admits the allegations in paragraph 74 of the Second Amended

Complaint.

         75.   Defendant admits to not having a Hong Kong work visa when he drafted the e-

mail excerpted in paragraph 75 of the Second Amended Complaint. Defendant denies the

remaining allegations in paragraph 75 of the Second Amended Complaint and any inferences

therefrom.

         76.   Defendant admits the allegations in paragraph 76 of the Second Amended

Complaint.

         77.   Defendant admits the allegations in paragraph 77 of the Second Amended

Complaint.

         78.   Defendant admits the allegations in paragraph 78 of the Second Amended

Complaint.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 14
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 15 of 71




       79.    Defendant denies the allegations in paragraph 79 of the Second Amended

Complaint and any inferences therefrom.

       80.    Defendant admits the allegation in paragraph 80 of the Second Amended

Complaint that evanjowers.com lists U.S. educational and prior employment credentials for some

of its recruiters. In all other respects, Defendant denies the allegations in paragraph 80 of the

Second Amended Complaint and any inferences therefrom.

       81.    Defendant admits the allegations in paragraph 81 of the Second Amended

Complaint.

       82.    Defendant admits the allegations contained in the first sentence of paragraph 82.

Defendant denies the allegations contained in the second sentence of paragraph 82 of the Second

Amended Complaint and any inferences therefrom.

       83.    Defendant is without sufficient information to admit or deny the allegations

contained in paragraph 83 of the Second Amended Complaint and therefore denies the same and

any inferences therefrom.

       84.    Defendant admits the allegations in paragraph 84 of the Second Amended

Complaint.

       85.    Defendant admits the allegations in paragraph 85 of the Second Amended

Complaint.

       86.    Defendant admits the allegations in paragraph 86 of the Second Amended

Complaint.

       87.    Defendant admits the allegations in paragraph 87 of the Second Amended

Complaint.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 15
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 16 of 71




       88.     Defendant admits the allegations in paragraph 88 of the Second Amended

Complaint.

       89.     Defendant admits the allegation in paragraph 89 of the Second Amended

Complaint that he and others from the Legis Ventures team attended the 2018 National

Association for Law Placement (NALP) Annual Education Conference. Defendant denies the

allegation that the purpose of attending was “to promote Legis[’s] US based recruiting business”

and any inferences from that allegation.

       90.     Defendant admits the allegation in paragraph 90 of the Second Amended

Complaint.

                                PERSONAL JURISDICTION

                                            Jowers:

       91.     Defendant states that the terms of the Forgivable Loan Agreement speak for

themselves and, accordingly, paragraph 91 of the Second Amended Complaint states only legal

conclusions to which no response is required. For that reason, Defendant denies the allegations

set forth in paragraph 91 of the Second Amended Complaint and any inferences therefrom.

       92.     Defendant admits that he removed this action from state court to this Court. The

remainder of the allegations in 92 of the Second Amended Complaint state legal conclusions to

which no response is required. For that reason, Defendant denies the remaining allegations set

forth in paragraph 92 of the Second Amended Complaint and any inferences therefrom.

       93.     Defendant states that the terms of the Revolving Loan Agreement speak for

themselves. The remainder of the allegations in paragraph 93 of the Second Amended Complaint

state only legal conclusions to which no response is required. For those reasons, Defendant




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 16
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 17 of 71




denies the allegations in paragraph 93 of the Second Amended Complaint and any inferences

therefrom.

       94.     Defendant states that the terms of the Jowers Agreement speak for themselves.

The remainder of the allegations in paragraph 94 of the Second Amended Complaint state only

legal conclusions to which no response is required. For those reasons, Defendant denies the

allegations in paragraph 94 of the Second Amended Complaint and any inferences therefrom.

       95.     Defendant denies the allegations in paragraph 95 of the Second Amended

Complaint and any inferences therefrom.

                                               Vinokurova:

       96.     The jurisdictional allegations in paragraph 96 of the Second Amended Complaint

concern an individual who is no longer a party to this case. Therefore, no response is required.

To the extent a response is required, Defendant denies the allegations in paragraph 96 of the

Second Amended Complaint and any inferences therefrom.

       97.     The jurisdictional allegations in paragraph 97 of the Second Amended Complaint

concern an individual who is no longer a party to this case. Therefore, no response is required.

To the extent a response is required, Defendant denies the allegations in paragraph 97 of the

Second Amended Complaint and any inferences therefrom.

                                                  Legis:

       98.     The jurisdictional allegations in paragraph 98 of the Second Amended Complaint

concern an entity that is no longer a party to this case. Therefore, no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 98 of the Second

Amended Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 17
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 18 of 71




       99.     The jurisdictional allegations in paragraph 99 of the Second Amended Complaint

concern an entity that is no longer a party to this case. Therefore, no response is required. To the

extent a response is required, Defendant denies the allegations in paragraph 99 of the Second

Amended Complaint and any inferences therefrom.

       100.    The jurisdictional allegations in paragraph 100 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 100

of the Second Amended Complaint and any inferences therefrom.

       101.    The jurisdictional allegations in paragraph 101 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 101

of the Second Amended Complaint and any inferences therefrom.

       102.    The jurisdictional allegations in paragraph 102 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 102

of the Second Amended Complaint and any inferences therefrom.

       103.    The jurisdictional allegations in paragraph 103 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant admits the allegations in paragraph 103

of the Second Amended Complaint.

       104.    The jurisdictional allegations in paragraph 104 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant admits that Legis Ventures is not


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 18
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 19 of 71




subject to jurisdiction in any state’s courts of general jurisdiction. The second sentence of

paragraph 104 of the Second Amended Complaint states a legal conclusion to which no response

is required. Therefore, Defendant denies the allegations in the second sentence of paragraph 104

of the Second Amended Complaint and any inferences therefrom.

       105.   The jurisdictional allegations in paragraph 105 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 105

of the Second Amended Complaint and any inferences therefrom.

              Legis Has Extensive and Deliberate Contacts with The United States

       106.   The jurisdictional allegations in paragraph 106 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 106

of the Second Amended Complaint and any inferences therefrom.

       107.   The jurisdictional allegations in paragraph 107 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 107

of the Second Amended Complaint and any inferences therefrom.

       108.   The jurisdictional allegations in paragraph 108 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 108

of the Second Amended Complaint and any inferences therefrom.

       109.   Defendant admits the allegations in paragraph 109 of the Second Amended

Complaint.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 19
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 20 of 71




       110.    Defendant denies the allegations in paragraph 110 of the Second Amended

Complaint and any inferences therefrom.

       111.    Defendant admits that on December 16, 2016, he tendered a formal resignation

letter to remove any doubt of his separation from Robert Kinney. Defendant denies the

remaining allegations in paragraph 111 of the Second Amended Complaint and any inferences

therefrom.

       112.    Defendant denies the allegations in paragraph 112 of the Second Amended

Complaint and any inferences therefrom. Defendant specifically denies that he brought MWK’s

trade secrets to Legis Ventures either before or after resigning.

       113.    Defendant denies the allegations in paragraph 113 of the Second Amended

Complaint and any inferences therefrom.

       114.    Defendant admits the allegations in paragraph 114 of the Second Amended

Complaint.

       115.    Defendant denies the allegations in paragraph 115 of the Second Amended

Complaint and any inferences therefrom.

       116.    Defendant admits that evanjowers.com is an English-language website but denies

the remaining allegations in paragraph 116 of the Second Amended Complaint and any

inferences therefrom.

       117.    The jurisdictional allegations in paragraph 117 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 117

of the Second Amended Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 20
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 21 of 71




       118.    The jurisdictional allegations in paragraph 118 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 118

of the Second Amended Complaint and any inferences therefrom.

       119.    The jurisdictional allegations in paragraph 119 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant admits that he has a residence in

Florida and attended a conference in Florida in April 2018 but denies the remaining allegations

in paragraph 119 of the Second Amended Complaint and any inferences therefrom.

       120.    Defendant admits that Legis Ventures does not operate any regular and

established place of business in the US. The remaining jurisdictional allegations in paragraph

120 of the Second Amended Complaint concern an entity that is no longer a party to this case.

Therefore, no response is required. To the extent a response is required, Defendant states that

Legis Venture’s website speaks for itself and therefore denies the allegations in paragraph 120 of

the Second Amended Complaint and any inferences therefrom.

       121.    The jurisdictional allegations in paragraph 121 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that the website speaks for itself

and therefore denies the allegations in 121 of the Second Amended Complaint and any

inferences therefrom.

       122.    The jurisdictional allegations in paragraph 122 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 21
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 22 of 71




required. For that reason, Defendant denies the allegations in paragraph 122 of the Second

Amended Complaint and any inferences therefrom.

       123.   The jurisdictional allegations in paragraph 123 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant denies the allegations in paragraph 123

of the Second Amended Complaint and any inferences therefrom.

       Exercise of Jurisdiction Over Legis Comports With Traditional Notions Of Fair Play And

                                          Substantial Justice

       124.   The jurisdictional allegations in paragraph 124 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 124 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 124 of the Second Amended Complaint and any inferences therefrom.

       125.   The jurisdictional allegations in paragraph 125 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 125 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 125 of the Second Amended Complaint and any inferences therefrom.

       126.   The jurisdictional allegations in paragraph 126 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 126 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 126 of the Second Amended Complaint and any inferences therefrom.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 22
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 23 of 71




       127.   The jurisdictional allegations in paragraph 127 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. For that reason, Defendant denies the allegations in paragraph 127 of the Second

Amended Complaint and any inferences therefrom.

       128.   The jurisdictional allegations in paragraph 128 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 128 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 128 of the Second Amended Complaint and any inferences therefrom.

       129.   The jurisdictional allegations in paragraph 129 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 129 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 129 of the Second Amended Complaint and any inferences therefrom.

       130.   The jurisdictional allegations in paragraph 130 of the Second Amended

Complaint concern an entity that is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 130 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 130 of the Second Amended Complaint and any inferences therefrom.

                                            Vargas:

       131.   The jurisdictional allegations in paragraph 131 of the Second Amended

Complaint concern an individual who is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 131 of the Second


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 23
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 24 of 71




Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 131 of the Second Amended Complaint and any inferences therefrom.

       132.   The jurisdictional allegations in paragraph 132 of the Second Amended

Complaint concern an individual who is no longer a party to this case. Therefore, no response is

required. To the extent a response is required, Defendant states that paragraph 132 of the Second

Amended Complaint contains only legal conclusions and, accordingly, Defendant denies the

allegations in paragraph 132 of the Second Amended Complaint and any inferences therefrom.

       133.   The jurisdictional allegations in paragraph 133 of the Second Amended

Complaint concern an entity and an individual who are no longer parties to this case. Therefore,

no response is required. To the extent a response is required, Defendant admits that Alejandro

Vargas (“Vargas”) is the sole officer and owner of Legis Ventures (HK) Limited, which is a

Hong Kong private company limited by shares formed on or about November 26, 2016.

Defendant denies the remaining allegations in paragraph 133 of the Second Amended Complaint

and any inferences therefrom.

       134.   The jurisdictional allegations in paragraph 134 of the Second Amended

Complaint concern an entity and an individual who are no longer parties to this case. Therefore,

no response is required. To the extent a response is required, Defendant admits that he has, from

time to time, signed specific contracts on behalf of Legis Ventures that he had been authorized

by Legis Ventures to sign on its behalf. Defendant also admits that Legis Ventures uses the trade

name “Jowers/Vargas” from time-to-time and that it has registered that trade name in Hong

Kong. Defendant denies the remaining allegations in paragraph 134 of the Second Amended

Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 24
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 25 of 71




       135.    The jurisdictional allegations in paragraph 135 of the Second Amended

Complaint concern an entity and an individual who are no longer parties to this case. Therefore,

no response is required. To the extent a response is required, Defendant states that paragraph 135

of the Second Amended Complaint contains only legal conclusions. For those reasons,

Defendant denies the allegations in paragraph 135 of the Second Amended Complaint and any

inferences therefrom.

                                   COUNT I
                    FEDERAL TRADE SECRET MISAPPROPRIATION

       136.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 135 above as if set forth here in full.

       137.    Defendant admits that relevant information about MWK’s purported clients and

candidates is available to any member of the public. Defendant denies the remaining allegations

in paragraph 137 of the Second Amended Complaint and any inferences therefrom.

       138.    Defendant denies the allegations in paragraph 138 of the Second Amended

Complaint and any inferences therefrom.

       139.    Defendant denies the allegations in paragraph 139 of the Second Amended

Complaint and any inferences therefrom.

       140.    Defendant denies the allegations in paragraph 140 of the Second Amended

Complaint and any inferences therefrom.

       141.    Defendant denies the allegations in paragraph 141 of the Second Amended

Complaint and any inferences therefrom.

       142.    Defendant denies the allegations in paragraph 142 of the Second Amended

Complaint and any inferences therefrom.



ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 25
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 26 of 71




       143.    Defendant denies the allegations in paragraph 143 of the Second Amended

Complaint and any inferences therefrom.

       144.    Defendant denies the allegations in paragraph 144 of the Second Amended

Complaint and any inferences therefrom.

       145.    Defendant denies the allegations in paragraph 145 of the Second Amended

Complaint and any inferences therefrom.

                                    COUNT II
                      TEXAS TRADE SECRET MISAPPROPRIATION

       146.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 145 above as if set forth here in full.

       147.    Defendant admits that relevant information about MWK’s purported clients and

candidates is available to any member of the public. Defendant denies the remaining allegations

in paragraph 147 of the Second Amended Complaint and any inferences therefrom.

       148.    Defendant denies the allegations in paragraph 148 of the Second Amended

Complaint and any inferences therefrom.

       149.    Defendant denies the allegations in paragraph 149 of the Second Amended

Complaint and any inferences therefrom.

       150.    Defendant denies the allegations in paragraph 150 of the Second Amended

Complaint and any inferences therefrom.

       151.    Defendant denies the allegations in paragraph 151 of the Second Amended

Complaint and any inferences therefrom.

       152.    Defendant denies the allegations in paragraph 152 of the Second Amended

Complaint and any inferences therefrom.



ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 26
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 27 of 71




       153.    Defendant denies the allegations in paragraph 153 of the Second Amended

Complaint and any inferences therefrom.

       154.    Defendant denies the allegations in paragraph 154 of the Second Amended

Complaint and any inferences therefrom.

                                   COUNT III
                              BREACH OF CONTRACT
                         EMPLOYMENT AGREEMENT – JOWERS

       155.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 154 above as if set forth here in full.

       156.    Defendant states that the terms of the Jowers Agreement speak for themselves

and, accordingly, paragraph 156 of the Second Amended Complaint states only legal conclusions

to which no response is required. For that reason, Defendant denies the allegations set forth in

paragraph 156 of the Second Amended Complaint and any inferences therefrom.

       157.    Defendant denies the allegations in paragraph 157 of the Second Amended

Complaint and any inferences therefrom.

       158.    Defendant denies the allegations in paragraph 158 of the Second Amended

Complaint and any inferences therefrom.

       159.    Defendant denies the allegations in paragraph 159 of the Second Amended

Complaint and any inferences therefrom.

       160.    Defendant admits that relevant information about MWK’s purported clients and

candidates is available to any member of the public. Defendant denies the remaining allegations

in paragraph 160 of the Second Amended Complaint and any inferences therefrom.

       161.    Defendant denies the allegations in paragraph 161 of the Second Amended

Complaint and any inferences therefrom.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 27
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 28 of 71




       162.    Defendant denies the allegations in paragraph 162 of the Second Amended

Complaint and any inferences therefrom.

       163.    Defendant denies the allegations in paragraph 163 of the Second Amended

Complaint and any inferences therefrom.

       164.    Defendant denies the allegations in paragraph 164 of the Second Amended

Complaint and any inferences therefrom.

       165.    Defendant denies the allegations in paragraph 165 of the Second Amended

Complaint and any inferences therefrom.

       166.    Defendant denies the allegations in paragraph 166 of the Second Amended

Complaint and any inferences therefrom.

       167.    Defendant denies the allegations in paragraph 167 of the Second Amended

Complaint and any inferences therefrom.

                                 COUNT IV
                            BREACH OF CONTRACT
                     EMPLOYMENT AGREEMENT – VINOKUROVA

       168.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 167 above as if set forth here in full.

       169.    The allegations in paragraph 169 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 169 of the Second

Amended Complaint and any inferences therefrom.

       170.    The allegations in paragraph 170 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 28
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 29 of 71




a response is required, Defendant denies the allegations in paragraph 170 of the Second

Amended Complaint and any inferences therefrom.

       171.    The allegations in paragraph 171 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 171 of the Second

Amended Complaint and any inferences therefrom.

       172.    The allegations in paragraph 172 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 172 of the Second

Amended Complaint and any inferences therefrom.

       173.    The allegations in paragraph 173 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 173 of the Second

Amended Complaint and any inferences therefrom.

       174.    The allegations in paragraph 174 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 174 of the Second

Amended Complaint and any inferences therefrom.

       175.    The allegations in paragraph 175 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 175 of the Second

Amended Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 29
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 30 of 71




       176.    The allegations in paragraph 176 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 176 of the Second

Amended Complaint and any inferences therefrom.

       177.    The allegations in paragraph 177 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 177 of the Second

Amended Complaint and any inferences therefrom.

       178.    The allegations in paragraph 178 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 178 of the Second

Amended Complaint and any inferences therefrom.

       179.    The allegations in paragraph 179 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 179 of the Second

Amended Complaint and any inferences therefrom.

       180.    The allegations in paragraph 180 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 180 of the Second

Amended Complaint and any inferences therefrom.

       181.    The allegations in paragraph 181 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 30
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 31 of 71




a response is required, Defendant denies the allegations in paragraph 181 of the Second

Amended Complaint and any inferences therefrom.

       182.    The allegations in paragraph 182 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 182 of the Second

Amended Complaint and any inferences therefrom.

       183.    The allegations in paragraph 183 of the Second Amended Complaint concern an

individual who is no longer a party to this case. Therefore, no response is required. To the extent

a response is required, Defendant denies the allegations in paragraph 183 of the Second

Amended Complaint and any inferences therefrom.

                                        COUNT V
                                 BREACH OF CONTRACT
                                LINE OF CREDIT – JOWERS

       184.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 183 above as if set forth here in full.

       185.    Defendant admits that Robert Kinney forced him to sign documents styled

“Promissory Note” and “Loan Agreement.” Defendant denies the remaining allegations in

paragraph 185 of the Second Amended Complaint and any inferences therefrom.

       186.    Defendant denies the allegations in paragraph 186 of the Second Amended

Complaint and any inferences therefrom.

       187.    Defendant denies the allegations in paragraph 187 of the Second Amended

Complaint and any inferences therefrom.

       188.    Defendant denies the allegations in paragraph 188 of the Second Amended

Complaint and any inferences therefrom.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 31
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 32 of 71




       189.    Defendant denies the allegations in paragraph 189 of the Second Amended

Complaint and any inferences therefrom.

       190.    Defendant denies the allegations in paragraph 190 of the Second Amended

Complaint and any inferences therefrom.

       191.    Defendant denies the allegations in paragraph 191 of the Second Amended

Complaint and any inferences therefrom.

       192.    Defendant denies the allegations in paragraph 192 of the Second Amended

Complaint and any inferences therefrom.

       193.    Defendant denies the allegations in paragraph 193 of the Second Amended

Complaint and any inferences therefrom.

                                       COUNT VI
                                  BREACH OF CONTRACT
                                     LOAN – JOWERS

       194.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 193 above as if set forth here in full.

       195.    Defendant admits that Robert Kinney forced him to sign a document styled

“Forgivable Loan Agreement.” Defendant denies the remaining allegations in paragraph 195 of

the Second Amended Complaint and any inferences therefrom.

       196.    Defendant denies the allegations in paragraph 196 of the Second Amended

Complaint and any inferences therefrom.

       197.    Defendant denies the allegations in paragraph 197 of the Second Amended

Complaint and any inferences therefrom.

       198.    Defendant denies the allegations in paragraph 198 of the Second Amended

Complaint and any inferences therefrom.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 32
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 33 of 71




       199.    Defendant denies the allegations in paragraph 199 of the Second Amended

Complaint and any inferences therefrom.

       200.    Defendant denies the allegations in paragraph 200 of the Second Amended

Complaint and any inferences therefrom.

       201.    Defendant denies the allegations in paragraph 201 of the Second Amended

Complaint and any inferences therefrom.

       202.    Defendant denies the allegations in paragraph 202 of the Second Amended

Complaint and any inferences therefrom.

       203.    Defendant denies the allegations in paragraph 203 of the Second Amended

Complaint and any inferences therefrom.

                                     CIVIL CONSPIRACY

       204.    Defendant hereby incorporates his responses to the allegations set forth in

paragraphs 1 through 203 above as if set forth here in full.

       205.    The allegations in paragraph 205 of the Second Amended Complaint concern an

entity and individuals who are no longer parties to this case. Likewise, the Court has dismissed

this cause of action as to all Defendants. Therefore, no response is required. To the extent a

response is required, Defendant denies the allegations in paragraph 205 of the Second Amended

Complaint and any inferences therefrom.

       206.    The allegations in paragraph 206 of the Second Amended Complaint concern an

entity and individuals who are no longer parties to this case. Likewise, the Court has dismissed

this cause of action as to all Defendants. Therefore, no response is required. To the extent a

response is required, Defendant denies the allegations in paragraph 206 of the Second Amended

Complaint and any inferences therefrom.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 33
        Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 34 of 71




       207.   The allegations in paragraph 207 of the Second Amended Complaint concern an

entity and individuals who are no longer parties to this case. Likewise, the Court has dismissed

this cause of action as to all Defendants. Therefore, no response is required. To the extent a

response is required, Defendant denies the allegations in paragraph 207 of the Second Amended

Complaint and any inferences therefrom.

       208.   The allegations in paragraph 208 of the Second Amended Complaint concern an

entity and individuals who are no longer parties to this case. Likewise, the Court has dismissed

this cause of action as to all Defendants. Therefore, no response is required. To the extent a

response is required, Defendant denies the allegations in paragraph 208 of the Second Amended

Complaint and any inferences therefrom.

       209.   The allegations in paragraph 209 of the Second Amended Complaint concern an

entity and individuals who are no longer parties to this case. Likewise, the Court has dismissed

this cause of action as to all Defendants. Therefore, no response is required. To the extent a

response is required, Defendant denies the allegations in paragraph 209 of the Second Amended

Complaint and any inferences therefrom.

                   EXEMPLARY DAMAGES AND ATTORNEYS FEES

       210.   Defendant denies the allegations in paragraph 210 of the Second Amended

Complaint and any inferences therefrom.

       211.   Defendant denies the allegations in paragraph 211 of the Second Amended

Complaint and any inferences therefrom.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 34
          Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 35 of 71




                                  PRAYER FOR RELIEF

       Defendant opposes and denies the requests for judgment and damages contained in

subparagraphs 1–16 beneath the heading “Prayer for Relief” on pages 45 and 46 of the Second

Amended Complaint.

            DEFENDANT’S AFFIRMATIVE AND ADDITIONAL DEFENSES

       Defendant asserts the following affirmative and additional defenses to the allegations in

the Second Amended Complaint:


                                        First Defense
                                  (Failure to State a Claim)

       The Second Amended Complaint fails to state a claim upon which relief can be granted.

Additionally, MWK cannot prove causation or any injury.

                                       Second Defense
                                          (Duress)

       Defendant was coerced into signing the December 2006 Jowers Agreement because

Robert Kinney, the principal of each of the Kinney Entities, including MWK, threatened to not

pay Defendant his earned commissions or any of the hundreds of thousands of dollars in

commissions Jowers had in the pipeline unless he signed the contract, despite promising

Defendant when he started working for Kinney in April 2006 that Defendant would not be

subject to any non-solicitation or non-compete agreement. Similarly, Kinney coerced Defendant

into signing the 2012 “Forgivable Loan Agreement” and “Revolving Loan Agreement” and

“Promissory Note” by threatening to terminate Defendant and withhold all pending commission,

which were already legally owed, knowing that Defendant would lack the ability to address those

wrongs.



ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 35
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 36 of 71




                                        Third Defense
                                   (Prior Material Breach)

       MWK’s claims for breach of the Jowers Agreement, the Forgivable Loan, and the

Revolving Loan Agreement are barred because of its prior material breaches of its obligations

under each of those contracts.

                                        Fourth Defense
                                          (Waiver)

       MWK’s claims are barred by the equitable doctrine of waiver.

                                         Fifth Defense
                                          (Estoppel)

       MWK’s claims are barred by the equitable doctrine of estoppel.

                                         Sixth Defense
                                            (Fraud)

       MWK’s claims are barred because its own fraud was used to manufacture its alleged

damages. Specifically, Kinney allowed Defendant to accrue unpaid bonuses and commissions

after expressly stating that Defendant’s employment was not subject to a non-solicitation or non-

compete agreement, only to break that promise and force Defendant to sign the Jowers

Agreement under threat of withholding commissions already earned. Likewise, Kinney knew

that Defendant was relying on the promise of a six-figure bonus at the end of 2011 and that

Defendant had already allocated the use of such funds. Kinney broke that promise and took

advantage of Defendant’s detrimental reliance by forcing him to accept a smaller “loan” in lieu

of the promised bonus in January 2012, under threat of termination and withholding of

commissions already earned.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 36
             Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 37 of 71




                                         Seventh Defense
                                           (Overbroad)

        MWK’s claims for breach of the restrictive covenants in the Jowers Agreement are

barred because the covenants are overbroad as to both scope and geographic area, in that they

purport to cover the entire legal industry as well as the entire world.

                                          Eighth Defense
                                            (Overlong)

        MWK’s claims for breach of the restrictive covenants in the Jowers Agreement are

barred because the covenants are overlong with respect to the period of time for which they

purport to remain in effect.

                                         Ninth Defense
                                   (Not Reasonably Necessary)

        MWK’s claims for breach of the restrictive covenants in the Jowers Agreement are

barred because the covenants are not reasonably necessary to protect any business interest or

interests.

                                           Tenth Defense
                                            (Illegality)

        The Revolving Loan Agreement is usurious and is, therefore, illegal and unenforceable.

        Additionally, in the alternative to Defendant’s Seventh, Eighth, and Ninth Defenses, the

Jowers Agreement is governed by Hong Kong law and not Florida law, and the restrictive

covenants do not comply with the requirements of Hong Kong law applicable to such restrictions

and to employment agreements. Therefore, the restrictive covenants in the Jowers Agreement are

illegal and unenforceable.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 37
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 38 of 71




                                        Eleventh Defense
                                     (Lack of Consideration)

       The restrictive covenants in the Jowers Agreement are unenforceable as they were not

supported by independent consideration.

                                         Twelfth Defense
                                    (Failure of Consideration)

       The restrictive covenants in the Jowers Agreement are unenforceable because of a failure

of the consideration for those covenants.

                                        Thirteenth Defense
                                           (Rescission)

       As a result of MWK’s bad acts, including but not limited to fraud, duress, and material

breaches of contract, Defendant had the right to treat the contracts at issue as rescinded.

                                       Fourteenth Defense
                                        (Unclean Hands)

       MWK’s claims are barred by the equitable doctrine of unclean hands.

                                        Fifteenth Defense
                                       (Unconscionability)

       The restrictive covenants in the Jowers Agreement are unenforceable because they are

unconscionable in scope and duration, and they purport to restrain Defendant’s ability to earn a

living worldwide for an indefinite period of time.

                                     Sixteenth Defense
                    (Information Readily Ascertainable by Proper Means)

       Defendant did not misappropriate any purported trade secrets because any information

MWK alleges that Defendant misappropriated was readily ascertainable by proper means, such

as candidates volunteering their own information.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 38
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 39 of 71




                                      Seventeenth Defense
                                  (Independent Development)

       Defendant did not misappropriate any MWK trade secrets because Defendant

independently developed the information MWK alleges he misappropriated.

                  Other Affirmative Defenses Based on Later Discovered Evidence

       Defendant reserves all affirmative defenses under Rule 8(c) of the Federal Rules of Civil

Procedure and any other defenses, at law or in equity, that may now exist or in the future be

available based on discovery and further factual investigation in this case.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 39
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 40 of 71




                      COUNTERCLAIMS AND THIRD-PARTY COMPLAINT

        Counterclaimant/Third-Party Plaintiff Evan P. Jowers (“Jowers”) asserts the following

Counterclaims and Third-Party Claims (collectively, the “Claims” or “Counterclaims”) against

Counterdefendant MWK Recruiting Inc., now known as Counsel Holdings Inc. (“MWK”) and

Third-Party Defendants Robert E. Kinney (“Kinney”) and Michelle W. Kinney, individually,

and Recruiting Partners GP, Inc. (“RP GP”), Kinney Recruiting LLC (“KR LLC”), Counsel

Unlimited LLC (“CU LLC”), and Kinney Recruiting Limited (“Kinney Recruiting HK”, and

collectively RP GP, KR LLC, CU LLC, and MWK, the “Kinney Entities”).

                                            THE PARTIES

        1.      Counterclaimant/Third-Party Plaintiff Jowers is a United States citizen domiciled

in the State of Florida.

        2.      Counterdefendant MWK is a corporation organized under the laws of the State of

Texas. MWK may be served with process by serving its registered agent Michelle W. Kinney at

2406 Harris Boulevard, Austin, Texas 78703. Upon information and belief, MWK is, by way of

assignment, a successor-in-interest to the other Kinney Entities as to all of the contracts and

assets at issue in this suit, assuming that the assignments attached to the Second Amended

Complaint are true and accurate.

        3.      Third-Party Defendant Kinney is an individual residing in Austin, Texas, and the

principal of each of the Kinney Entities. He may be personally served with process at his

residence at 2406 Harris Boulevard, Austin, Texas 78703 or wherever he is found.

        4.      Third-Party Defendant Michelle W. Kinney is an individual residing in Austin,

Texas, and shares ownership and control over the Kinney Entities with her husband Kinney. She




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 40
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 41 of 71




may be served with process at her residence at 2406 Harris Boulevard, Austin, Texas 78703 or

wherever she is found.

       5.     Third-Party Defendant Recruiting Partners GP, Inc. is a Texas corporation

controlled by Kinney and a predecessor-in-interest of MWK. Recruiting Partners GP may be

served with process by serving its registered agent Robert E. Kinney at its place of business at

106 East 6th Street, Suite 800, Austin, Texas 78701.

       6.     Third-Party Defendant Kinney Recruiting LLC is a Texas limited liability

company controlled by Kinney and wholly owned by MWK. Kinney Recruiting LLC may be

served with process by serving its registered agent Michelle W. Kinney at 2406 Harris

Boulevard, Austin, Texas 78703.

       7.     Third-Party Defendant Counsel Unlimited LLC is a Texas limited liability

company controlled by Kinney and wholly owned by MWK. Counsel Unlimited LLC may be

served with process by serving its registered agent Michelle W. Kinney at 2406 Harris

Boulevard, Austin, Texas 78703.

       8.     Third-Party Defendant Kinney Recruiting HK is a private limited company

organized under the laws of Hong Kong. Kinney Recruiting HK is controlled by Kinney.

                               JURISDICTION AND VENUE

       9.     The Court has subject matter jurisdiction over each of Jowers’s counterclaims

because they are compulsory counterclaims under Fed. R. Civ. P. 13(a).

       10.    Jowers alleges third-party claims arising under 18 U.S.C. § 1962. Therefore, this

Court has subject-matter jurisdiction over such claims under 28 U.S.C. § 1331.

       11.    This Court also has subject matter-jurisdiction over the third-party claims under

28 U.S.C. § 1332(a)(3) because the amount in controversy exceeds $75,000 and there is


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 41
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 42 of 71




complete diversity among the adverse parties who are citizens of U.S. states and because subjects

of foreign states are additional parties.

        12.     Alternatively, this Court has supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367(a) because the third-party claims are so related to the claims and counterclaims at issue in

this case that they form part of the same case or controversy under Article III of the United States

Constitution.

        13.     The Court has personal jurisdiction over the each of Kinney and Michelle W.

Kinney because they are Texas citizens and residents and over each of MWK, RP GP, KR LLC,

and CU LLC because they are Texas entities with their principal places of business in Texas.

Accordingly, the Court has general jurisdiction over each of the Kinneys and the Kinney Entities.

The Court has personal jurisdiction over Kinney Recruiting HK because its principal place of

business is in Texas and it is so at home here that it is subject to general jurisdiction in Texas.

Further, the Court also has personal jurisdiction over each of the Kinneys and the Kinney Entities

because, as the facts below demonstrate, they have minimum contacts with Texas from which

Jowers’s claims arose sufficient to demonstrate purposeful availment of Texas law, and because

the exercise of jurisdiction over each of them comports with traditional notions of fair play and

substantial justice. Specifically, each of the Kinneys carried out the actions described below in

Texas, acting on their own behalf and as agents of the Kinney entities. Thus, they are each

subject to the specific jurisdiction of the Court.

        14.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1).




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 42
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 43 of 71




                                 FACTUAL BACKGROUND

       A.      From the Beginning of their Relationship, Robert Kinney Set Out to Exploit
               Evan Jowers, as He Does with Most of His Legal Recruiters.

       15.     At its core, this lawsuit arises from a toxic employment relationship and an

employee’s desperate struggle to break away from his employer’s cycle of deceit. Throughout

the Second Amended Complaint, MWK falsely accuses Jowers of a number of purported bad

acts, always hiding behind its corporate form. Conspicuously absent from MWK’s Second

Amended Complaint, however, is any mention of the man who controls MWK, controlled each

of its predecessors, and is directly responsible for the following illegal, tortious, and bad faith

acts—Robert Kinney.

       16.     Jowers began working for Kinney as an attorney recruiter in April 2006. At that

time, Jowers and Kinney reached an agreement that Jowers would be paid a certain commission

for each attorney candidate he successfully placed. Further, Kinney represented to Jowers that

Jowers’s employment would not be contingent on any kind of non-solicitation or non-compete

agreement.

       17.     By December 2006, Jowers had successfully placed several attorney candidates,

but Kinney refused to hold up his end of the bargain by paying Jowers his promised

commissions. Instead, Kinney told Jowers that Kinney would only pay Jowers his commissions

if Jowers executed a backdated employment agreement containing restrictive covenants that

contradicted Kinney’s previous representations to Jowers. Even though Jowers had only been

working for Kinney for approximately 8 months, Jowers already had several hundreds of

thousands of dollars of commissions in the pipeline.

       18.     In the attorney recruiting industry, it can sometimes take up to half a year from

the time of placing a candidate to the time a placement fee is collected. Thus, Jowers had no

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 43
            Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 44 of 71




prospect of dissociating from Kinney and earning any immediate money elsewhere. As a

longtime legal recruiter, Kinney was aware of that fact and purposefully exploited it.

           19.     Needing his already-earned commissions to sustain himself, and facing the twin

prospects of bankruptcy if Kinney withheld his earned commissions and a frivolous lawsuit from

Kinney, Jowers had no choice but to sign the agreement, which he transmitted to Kinney via

facsimile on December 16, 2006, as evidenced by the facsimile header printed on Kinney’s copy

of the employment agreement filed with this Court. See Associate Recruiter Employment

Agreement effective May 1, 2016 (the “Jowers Agreement”), Second Am. Compl. Ex. 1, ECF

No. 80-1.

           B.      Kinney Continued His Pattern of Extorting Concessions from Jowers by
                   Holding Earned Commissions Ransom for Many Years.

           20.     Unfortunately, holding Jowers’s earned commissions ransom in order to extort

money and other concessions from Jowers became a common theme during Jowers’s eleven-year

association with Kinney and the Kinney Entities.2 This, despite the fact that Jowers built

Kinney’s Asia practice from the ground up, and in each and every year from 2007 through 2016,

Jowers produced more revenue for Kinney and his entities than any other recruiter in Kinney’s

employ. Nonetheless, Kinney forced Jowers to pay for most of Kinney’s advertising for an

approximately nine to twelve month period in 2008 and 2009 out of his own pocket.

           21.     Because Jowers was the top revenue earner for Kinney’s firm and 2011 was a

particularly successful year, Kinney promised Jowers a 2011 year-end bonus as an incentive to

retain Jowers’s services. Kinney repeated that promise at various times between mid-2011 and

January 2012. Kinney represented to Jowers that the bonus would be in the $100,000 to


2
    As an example of a non-monetary concession, Kinney once conditioned the payment of Jowers’s commission on
    Jowers signing an affidavit drafted by Kinney for one of Kinney’s many lawsuits.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 44
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 45 of 71




$150,000 range. Kinney knew that Jowers was relying on the promised 2011 bonus and had

already allocated the use of those funds.

       22.     On the day that Kinney was to pay Jowers his bonus in January 2012, Kinney

pulled another bait-and-switch by reducing the amount to $50,000 and converting the “bonus”

into a “Forgivable Loan,” effectively locking up Jowers’s services for nine more years. See

Forgivable Loan, Second Am. Compl. Ex. 4, ECF No. 80-4. Kinney used the threat of unpaid

bonuses and retention of commissions that Jowers had already earned to force Jowers into

signing the Forgivable Loan in lieu of a six-figure bonus, despite having made representations

and promises to Jowers that the $50,000 would be a bonus. At the time of signing and at several

points thereafter, Jowers told Kinney that he considered the $50,000 to be half of the bonus he

was promised and not a loan.

       23.     Later in 2012, Kinney represented to and expressly promised Jowers that he

would receive a year-end bonus—not a loan—for any year in which he met or surpassed his

2011 revenue numbers. Jowers met those numbers several times after 2011, including 2015 and

2016. However, Kinney again repeatedly failed to live up to his side of the bargain. On one

occasion, Kinney told Jowers that he had approached his wife, Michelle Kinney, about the

prospect of paying Jowers a year-end bonus, and Michelle Kinney “blew a gasket” and instructed

Kinney not to pay Jowers his bonus, despite the fact that Jowers had exceeded his 2011 numbers.

       C.      Kinney Devises Another Scheme to Line His Own Pockets with Jowers’s
               Money, this Time by Expropriating Jowers’s Success.

       24.     Kinney knew that Jowers, like most recruiters, relied on commission advances as

his primary stream of income. Kinney also knew, based on past experience, that he could

successfully shakedown Jowers and coerce him into agreeing to sham arrangements in order to

extort him for more money under duress.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 45
            Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 46 of 71




           25.     Because it can take up to half a year from the time a candidate is placed to the

time a placement fee is paid, it is standard practice in the attorney recruiting industry for

recruiting firms to pay their recruiters interest-free advances based on expected commissions

after candidates are successfully placed at law firms.

           26.     In accord with this practice, when Jowers joined Kinney Recruiting L.P. in 2006,

Kinney had promised Jowers advances on commissions when placements were made. Indeed, at

the beginning of the employment relationship, Kinney paid advances to Jowers without interest

and without a formalized, written agreement. Because of his modest base salary,3 Jowers relied

on commission advances to sustain himself. Having experience in the legal recruiting industry

and having worked with Jowers for years, Kinney was well aware of that fact.

           27.     Knowing that Jowers relied on commission advances to sustain himself, and

realizing the amount of revenue Jowers was bringing into the firm and the correspondingly high

commissions he was earning, Kinney sensed an opportunity to once again extort Jowers to line

his own pockets.

           28.     By at least as early as January 2012, Kinney decided that, rather than pay Jowers

advances on commissions earned (in accordance with past performance and industry custom),

Kinney would issue high-interest loans to Jowers based on pending commissions, and then

recoup the principal plus 17% per annum in interest when the placement fees were (eventually)




3
    Per the Jowers Agreement, $3,000 per month, less applicable withholdings and deductions. See Exhibit A to the
    Jowers Agreement, Second Am. Compl. Ex. 1, ECF No. 80-1. While labeled “salary” in the Jowers Agreement,
    these payments were actually interest-free advances that had to be repaid. Over time, Jowers’s “salary” grew to
    $30,000 per month, based on the sizeable commission fees Jowers was generating. However, after Jowers began to
    rely on these monthly advances and planned his financial spending based on them, Kinney decided to unilaterally
    cut Jowers’s “salary” to $10,000 per month and charge 17% interest on any advances beyond that figure.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 46
            Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 47 of 71




collected—17%, despite the fact that these “loans” would be fully secured by pending placement

fees already earned.4

           29.     The product of this scheme was the execution of the Revolving Loan Agreement

in December 2012. See ECF No. 80-6, Second Am. Compl. Ex. 6. Once again, Kinney coerced

Jowers to sign the agreement by threatening to terminate him, refusing to make any further

advances, threatening to keep the commission fees Jowers had already earned, and threatening to

sue him if he quit and began working as a recruiter elsewhere.

           30.     It was common for Kinney to threaten to sue his employees in order to manipulate

them, and Kinney followed through with those threats on several occasions. Jowers knew he

could not afford to defend a lawsuit filed by Kinney—even a meritless one—because Kinney, as

a licensed attorney, could represent himself for free (as he has done on other occasions) while

forcing Jowers to incur hefty legal fees he could not afford to pay.

           31.      Jowers had no choice but to accept this Faustian bargain, because if he refused,

he would be thrown out on the street without money, a job, or any plausible means of recovery

from Kinney, and he would likely become the target of a maliciously motivated lawsuit as well.

           32.     Even after Jowers signed the Revolving Loan Agreement, Kinney continued to

use his control over the purse strings to manipulate Jowers. On numerous occasions, Kinney

refused to pay Jowers his “loans” unless Jowers sent Kinney glowing messages thanking him for

his generosity, even though these “loans” were secured by placement fees Jowers had already

earned. This is but one example of the psychological manipulation Kinney inflicted on Jowers

over the years.
4
    See Revolving Loan Agreement § 3.1, Second Am. Compl. Ex. 6, ECF No. 80-6 (“The total amount available for
    borrowing by [Jowers] hereunder on a revolving basis is the lesser of: (1) One Hundred Fifty Thousand and
    No/100 Dollars ($150,000.00) or (2) 90% of the total amount of regular commission expected to be earned by
    [Jowers] as a result of his employment at Kinney Recruiting LLC based on candidates whose start dates have been
    set and confirmed by all parties (‘Maximum Amount’).”).

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 47
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 48 of 71




       D.      Jowers Personally Established a Legal Placement Practice in Hong Kong on
               Kinney’s Behalf, But Kinney Breached His Agreement to Pay for It.

       33.     In June 2015, Jowers ceased working for Kinney Recruiting LLC, moved to Hong

Kong, and began working for Kinney Recruiting HK, a private limited company organized under

the laws of Hong Kong. Thereafter, Hong Kong employment law applied to Jowers’s

employment relationship with Kinney.

       34.     Before Jowers moved to Hong Kong to begin working for Kinney Recruiting HK,

Kinney promised to provide Jowers an office in “Central”—Hong Kong’s business district,

where most of the top international law firms’ Hong Kong offices are located. In particular,

Kinney promised to at least subsidize Jowers’s housing costs, if an office could not be secured.

Kinney began making these promises to Jowers in late 2014, in person and over the phone.

Kinney continued to string Jowers along through all of 2015 and even through the end of

Jowers’s employment in late 2016.

       35.     Both before and after Jowers moved to Hong Kong to begin working for Kinney

Recruiting HK, Kinney promised to sponsor, obtain, and pay for a Hong Kong work visa for

Jowers. Kinney also promised to cover all of Jowers’s work-related expenses, such as travel for

work and client entertainment.

       36.     When Jowers moved to Hong Kong, however, Kinney reneged on his promises

yet again. Instead, Kinney made it clear that Jowers would be financially responsible for most of

the costs associated with getting his Hong Kong practice off the ground. Although Kinney

falsely claimed in a verified state court pleading that he paid for Jowers’s housing in Hong Kong,

the reality is that Kinney financed Jowers’s housing in the form of high-interest, short-term loans

that Kinney recouped from Jowers’s commissions with interest. See Pl.’s Original Verified Pet.

and Appl. for Injunctive Relief at 14, ECF No. 1-2.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 48
             Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 49 of 71




           37.      In addition to housing, Jowers was also forced to take out high-interest loans

(17%) from Kinney in order to fund his work travel, client entertainment expenses, and other

work-related expenses incident to building Kinney’s Asia practice. Although these expenses

were necessary in order to establish a profitable enterprise in Asia, Kinney shifted most of the

financial risk and burden to Jowers. Much of these expenses were never reimbursed.

           38.      Further, Kinney refused to actually sponsor, obtain, and pay for Jowers’s Hong

Kong work visa and refused to reimburse most of Jowers’s legitimate work-related expenses,

even though Jowers more than doubled his previous annual revenue within the first twelve

months working for Kinney Recruiting HK in Hong Kong.5 As a result of Kinney’s refusal to

obtain a work visa while Jowers was working for Kinney Recruiting HK—even though Kinney

had specifically represented to Jowers that he would—Jowers’s own application for a work visa

after going to work for Legis Ventures became needlessly complex and difficult. Jowers’s out-

of-pocket expenses in eventually obtaining a work visa on his own exceeded $30,000.

           39.      The Jowers Agreement was never assigned to Kinney Recruiting HK. To the

extent MWK or Kinney contend the Jowers Agreement was in effect and governed Jowers’s

employment at Kinney Recruiting HK in Hong Kong, Section 2.2 of the Jowers Agreement

provides that “[t]he Company will pay all of the usual and ordinary expenses involved in the

operation of the Office.” “Office” is further defined as “the office of the Company at which the

employee is then employed.” Jowers Agreement § 1.1.

           40.      Although Kinney denies that Jowers worked for Kinney Recruiting HK while

Jowers was in Hong Kong, all of the invoices for placements that Jowers made while in Hong

Kong came from Kinney Recruiting HK, and law firms paid placement fees to Kinney

5
    As previously noted, Jowers’s annual revenue for each of the years from 2007 through 2016 was already higher
    than any other recruiter working for Kinney during that period.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 49
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 50 of 71




Recruiting HK. Additionally, Kinney acknowledged that Jowers was working for Kinney

Recruiting HK by admitting in writing that a work visa sponsored by Kinney Recruiting HK and

a new, written employment agreement between Jowers and Kinney Recruiting HK were needed.

       41.     Around October 2015, Jowers told Kinney that he planned to move back to the

United States due to concerns over working in Hong Kong without a work visa—for which

Kinney was solely responsible because of his refusal to sponsor, obtain, and pay for one despite

expressly stating that he would do so on numerous occasions, both before and after Jowers

moved to Hong Kong. At that point, Kinney again engaged in the same pattern of extortionate,

dishonest behavior. Kinney threatened Jowers that if he moved back to the United States, Kinney

would (1) terminate his employment, (2) keep the substantial commissions he owed Jowers, (3)

hand over Jowers’s Asia practice to another recruiter, and (4) sue Jowers if he tried to work as a

recruiter anywhere in the world. Consequently, Jowers was forced to remain in Hong Kong,

generating significant revenue for Kinney.

       E.      Kinney Repeatedly and Maliciously Stole Jowers’s Commissions.

       42.     On several occasions during the last few years of Jowers’s employment with

Kinney, including Jowers’s time working for Kinney Recruiting HK in Hong Kong, Kinney

unilaterally reduced Jowers’s commissions retroactively on commissions already earned but not

paid—in direct violation of the parties’ written and verbal agreements. The Jowers Agreement,

which Kinney contends was still in effect during this period, provides that Jowers’s

compensation “may be modified from time to time …, provided that no such modification may

be applied retroactively.” Exhibit A to the Jowers Agreement, Second Am. Compl. Ex. 1, ECF

No. 80-1. Otherwise, the Jowers Agreement calls for commission percentages between 45% and




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 50
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 51 of 71




65% of the placement fee, depending on how much revenue Jowers has generated during the

calendar year in which the placement fee is earned. Id.

       43.     In 2009, however, Kinney sought to ease the financial strain of the recession by

shifting the burden to his employees. Kinney unilaterally reduced Jowers’s commission to a flat

fee of 45%. Unlike the parties’ written agreement and past performance, Jowers’s commission

did not increase based on the amount of revenue he generated. Worse, Kinney applied the

reduced commission retroactively to fees already earned, which violated the express terms of the

Jowers Agreement. Kinney told Jowers that he had ten minutes in which to decide whether to

accept the reduced commission. Kinney threatening to fire and sue Jowers if he did not accept

the change, and further arbitrarily threatened to fire and sue Yuliya Vinokurova, with whom

Kinney knew Jowers had a close relationship.

       44.     More recently, in Summer 2016, a candidate Jowers had previously counseled

regarding placement in Asia approached Jowers about helping the candidate find a placement at

a New York firm. Jowers had planned to hand the candidate off to a specific U.S.-based

colleague and split the commission 50/50, as was customary practice for internal referrals. But

Kinney rejected this plan, insisting that Kinney himself would work to place the candidate in

New York. Instead, Kinney spoke to the candidate on one or two occasions before handing him

off to the very same U.S.-based colleague Jowers had originally suggested. After the candidate

was successfully placed, Kinney informed Jowers that of his 50% of the commission, Kinney

was keeping 40%. Kinney never did pay Jowers the remaining 10%.

       45.     Similarly, in 2010, Kinney arbitrarily took for himself 40% of Jowers’s

commission for a candidate placed in Hong Kong, in violation of the Jowers Agreement and all

other understandings between the parties. When Jowers broached the topic with Kinney, Kinney


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 51
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 52 of 71




laughed and told Jowers that it did not matter what Kinney said because it was not in writing.

Throughout the course of Jowers’s employment, Kinney was careful to avoid putting evidence of

his promises in writing.

        46.      Further, in 2014, Kinney arbitrarily took for himself 45% ($36,000) of Jowers’s

commission for a partner placement in Beijing. Because of Kinney’s relationship with a decision

maker at a particular firm, Kinney and Jowers agreed that if the partner candidate was placed at

that firm, the parties would split the commission 50/50. Otherwise, Jowers would receive his full

commission if the partner candidate were placed elsewhere. The partner candidate ended up

being placed at a different firm, but Kinney refused to honor the deal. Jowers was forced to beg

for his commission, and in the end, he only received 55%.

        47.      Kinney’s commission clawbacks were not isolated incidents. In 2014, Jowers and

Kinney agreed to work together to place a candidate and split the commission 50/50. After the

candidate was placed, Kinney paid Jowers only 18% of the commission fee, rather than the

agreed 50%. Also in 2014, Kinney arbitrarily awarded himself 7.5% of Jowers’s commission for

placing a candidate in Asia. In 2013 and 2014, Kinney twice clawed back 5% of the commission

fee for two other candidate placements. Also in 2015, Kinney arbitrarily awarded himself 20% of

Jowers’s commission for successfully placing a candidate in Asia. And in 2016, Kinney

arbitrarily awarded himself $7,500 of Jowers’s commission for yet another candidate placement.

This list is not exhaustive.

              F. Other Factors Necessitating Jowers’s Dissociation from Kinney.

        48.      In addition to Kinney’s repeated lies, threatening behavior, and taking of Jowers’s

earned commissions, Kinney took other actions that created a toxic, hostile, and unbearable work

environment for Jowers.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 52
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 53 of 71




       49.     In particular, during Jowers’s employment under Kinney, Kinney created a hostile

work environment for female associates and, by extension, Jowers himself. In fact, the work

environment Kinney created was a significant factor in Jowers’s decision to cease working for

Kinney, as Jowers disapproved of and did not want to be associated with that type of behavior.

For example, at least one former female recruiting associate told Jowers that she felt Kinney had

pressured her to use her physical appearance to obtain business from clients. Similarly, another

former female associate told Jowers that Kinney made repeated inappropriate comments about

the physical appearance of a female recruiting associate, including in connection with how they

interacted with clients.

       50.     Another factor in Jowers’s decision to cease working with Kinney was Kinney’s

pressuring of Jowers to obtain a prescription for a stimulant to enable him to work longer hours

more efficiently (and thus earn more money for Kinney), which Jowers had absolutely no

interest in doing. Kinney unilaterally made an appointment for Jowers to visit a psychiatrist in

Hong Kong for that purpose, although Jowers refused to obtain any such prescription.

       51.     Kinney’s penchant for burning bridges was another major factor in Jowers’s

decision to cease working for Kinney. Kinney’s antics and repeated threats of litigation against

various law firms made Jowers concerned about his ability to continue successfully placing

candidates while working for Kinney and his ability to earn a livelihood generally.

       52.     In late 2016, Kinney informed Jowers that Kinney expected be involved in all of

Jowers’s Asia-related candidates, in order to extract 20% to 50% of Jowers’s commissions on

every placement, despite Kinney declining to work Asia-specific hours or travel to Hong Kong

regularly, and despite expecting Jowers to do the vast majority or all of the work in placing such

candidates. In effect, Kinney sought another windfall at Jowers’s expense.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 53
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 54 of 71




       53.     For the foregoing reasons, among others, the working relationship between

Jowers and Kinney had greatly deteriorated by the autumn of 2016.

       54.     In October 2016, Kinney terminated Jowers by informing him that, effective

October 31, 2016, Jowers would no longer be on the payroll of any of the Kinney Entities.

Kinney ceased making regular payments of earnings to Jowers on that date.

       55.     Before Jowers began formally working for his new firm, Jowers tendered Kinney

an official resignation letter on December 16, 2016, to remove any remaining doubts about his

dissociation from Kinney.

                                     CAUSES OF ACTION

                                        COUNT I
                    Breach of Contract—Hong Kong Office Expenses
       (against Kinney, Kinney Recruiting LLC, Kinney Recruiting HK, and MWK)

       56.     Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 53 as if fully set forth herein.

       57.     The Jowers Agreement provided that Kinney’s company would pay all of the

expenses associated with the operation of the office at which Jowers was then employed.

       58.     In addition, Kinney promised both verbally and in writing to (a) reimburse Jowers

for all of his work-related expenses in Hong Kong, (b) purchase and obtain a Hong Kong work

visa, and (c) to either secure a physical office location in which Jowers could work or to pay for

Jowers’s housing costs in Hong Kong so that he could work from his apartment.

       59.     Jowers fully performed all of his obligations under the terms of the contracts with

Kinney, Kinney Recruiting LLC, and Kinney Recruiting HK, which contracts were later

assigned to MWK.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 54
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 55 of 71




        60.     Kinney, Kinney Recruiting LLC, Kinney Recruiting HK, and MWK materially

breached the contracts by, inter alia, (a) refusing to reimburse Jowers for most of his legitimate

work-related expenses in launching the Hong Kong practice, (b) refusing to provide Jowers with

a Hong Kong work visa, and (c) failing to secure a physical office location and refusing to fully

subsidize Jowers’s housing costs in Hong Kong.

        61.     While the damages sustained by Jowers due to Kinney’s breaches are now

objectively verifiable, they were inherently undiscoverable due to Kinney’s repeated promises to

keep his end of the bargain, though in actuality he had no intention of doing so.

        62.     Kinney fraudulently concealed his breaches by providing false information

whenever Jowers would ask if Kinney would honor his side of the bargain.

        63.     As a result, Jowers has suffered substantial damages, including his out-of-pocket

costs for launching and maintaining Kinney’s Hong Kong office, costs and penalties exceeding

$30,000 involved with eventually obtaining a Hong Kong work visa, and substantial housing

expenses.

        64.     Jowers seeks entry of a judgment in his favor against Kinney, Kinney Recruiting

LLC, Kinney Recruiting HK, and MWK in an amount to be determined by the Court, plus

interest, costs, and attorneys’ fees.

                                          COUNT II
                             Breach of Contract—Unpaid Bonuses
            (against Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC,
                              Kinney Recruiting HK, and MWK)

        65.     Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 62 as if fully set forth herein.

        66.     Jowers and Kinney had a binding agreement that, in exchange for Jowers

continuing to work for Kinney, Kinney would pay Jowers a bonus for the year 2011 in an

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 55
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 56 of 71




amount between $100,000 and $150,000. At the time, the Jowers Agreement was assigned to

Recruiting Partners GP, Inc. In late 2012, it was assigned to Kinney Recruiting LLC. In January

2017, it was purportedly assigned to MWK.

       67.     Jowers and Kinney also had a binding agreement that Kinney would pay Jowers

the same bonus for any year in which he met or exceeded his 2011 revenue numbers.

       68.     Jowers met or exceeded his 2011 revenue numbers multiple times, including in

2015 and 2016. Jowers was working for Kinney Recruiting HK during part of this time period.

       69.     Jowers fully performed his obligations under the contracts by continuing to work

for Kinney and by reaching the targets required by his bonus agreement with Kinney.

       70.     Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC, Kinney Recruiting

HK, and MWK materially breached the contract by (a) refusing to pay Jowers the agreed upon

bonus in 2011 and coercing Jowers to instead sign a sham document for a $50,000 loan, and (b)

refusing to pay any bonuses for the years Jowers exceeded his 2011 revenue numbers.

       71.     While the damages sustained by Jowers due to Kinney’s breaches are now

objectively verifiable, they were inherently undiscoverable due to Kinney’s repeated promises to

keep his end of the bargain, though in actuality he had no intention of doing so.

       72.     Kinney fraudulently concealed his breaches by providing false information

whenever Jowers would ask if Kinney would honor his side of the bargain.

       73.     As a result, Jowers has suffered damages, including several hundreds of

thousands of dollars in earned-but-unpaid bonuses.

       74.     Jowers seeks entry of a judgment in his favor against Kinney, Recruiting Partners

GP, Inc., Kinney Recruiting LLC, Kinney Recruiting HK, and MWK in an amount to be

determined by the Court, plus interest, costs, and attorneys’ fees.


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 56
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 57 of 71




                                       COUNT III
               Breach of Contract—Retroactive Reduction of Commissions
          (against Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC,
                            Kinney Recruiting HK, and MWK)

       75.     Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 72 as if fully set forth herein.

       76.     Jowers and Kinney had written and oral agreements that Jowers would be paid a

certain commission for each attorney candidate he successfully placed. Specifically, the Jowers

Agreement provided that Jowers would receive a 45% commission on placement fees for the first

$75,000 of net cash-in he generated in the calendar year, 50% of the next $75,000, 55% of the

next $75,000, 60% of the next $75,000, and 65% of the excess over $300,000 of net cash-in

generated in the calendar year. The Jowers Agreement also provided that modification of the

commission schedule could not be applied retroactively, i.e. after commissions have been earned.

       77.     Jowers fully performed his obligations under the agreements by successfully

placing attorney candidates at law firms.

       78.     Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC, Kinney Recruiting

HK, and MWK materially breached the agreements on several occasions by unilaterally reducing

the commissions paid to Jowers after the commission fees were already earned.

       79.     While the damages sustained by Jowers due to Kinney’s breach are now

objectively verifiable, they were inherently undiscoverable due to Kinney’s repeated promises to

keep his end of the bargain, though in actuality he had no intention of doing so.

       80.     Kinney fraudulently concealed his breaches by providing false information

whenever Jowers would ask if Kinney would honor his side of the bargain.

       81.     As a result, Jowers has suffered damages, including the difference between the

commissions paid and the commissions as promised when earned.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 57
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 58 of 71




       82.     Jowers seeks entry of a judgment in his favor against Kinney, Recruiting Partners

GP, Inc., Kinney Recruiting LLC, Kinney Recruiting HK, and MWK in an amount to be

determined by the Court, plus interest, costs, and attorneys’ fees.

                                       COUNT IV
                                   Promissory Estoppel
          (against Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC,
                            Kinney Recruiting HK, and MWK)

       83.     Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 80 as if fully set forth herein.

       84.     In the alternative, Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC,

Kinney Recruiting HK, and MWK made specific promises to Jowers, including: (a) that Jowers’s

employment would not be subject to a non-solicitation or non-compete agreement; (b) that

Jowers could take out interest-free advances on pending commissions; (c) that Kinney would pay

Jowers a six-figure bonus for calendar year 2011 and subsequent years in which Jowers met or

exceeded his 2011 numbers; (d) that Kinney would reimburse Jowers for all of his work-related

expenses in Hong Kong; (e) that Kinney would sponsor, obtain, and pay for a Hong Kong work

visa for Jowers; (f) that Kinney would secure a physical office location or subsidize Jowers’s

housing costs in Hong Kong; and (g) that Kinney would pay Jowers a certain percentage of

placement fees earned as commission.

       85.     Jowers reasonably and substantially relied on these promises to his detriment as

set forth above.

       86.     Jowers’s reliance was not only foreseeable, but also intended. Kinney exploited

Jowers’s reliance by forcing him to enter into bad-faith agreements under duress and causing him

to incur substantial unreimbursed expenses related to the Hong Kong office.



ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 58
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 59 of 71




       87.     As a result, Jowers has suffered damages, and injustice can be avoided only by

enforcing Kinney’s promises, whether Jowers was then employed by Recruiting Partners GP,

Inc., Kinney Recruiting LLC, or Kinney Recruiting HK.

                                            COUNT V
                                              Fraud
                                         (against Kinney)

       88.     Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 85 as if fully set forth herein.

       89.     Kinney made material, false representations to Jowers, including: (a) that

Jowers’s employment would not be subject to a non-solicitation or non-compete agreement; (b)

that Jowers could take out interest-free advances on pending commissions; (c) that Kinney would

pay Jowers a six-figure bonus for calendar year 2011 and subsequent years in which Jowers met

or exceeded his 2011 numbers; (d) that Kinney would reimburse Jowers for all of his work-

related expenses in Hong Kong; (e) that Kinney would sponsor, obtain, and pay for a Hong Kong

work visa for Jowers; (f) that Kinney would secure a physical office location or subsidize

Jowers’s housing costs in Hong Kong; and (g) that Kinney would pay Jowers a certain

percentage of placement fees earned as commission.

       90.     Kinney’s subsequent actions, and his similar treatment of other Kinney

employees, prove that Kinney either knew that these representations were false or made them

recklessly, as a positive assertion, and without knowledge of their truth.

       91.     Kinney intended that Jowers would act on these representations, which Jowers did

by, for example: agreeing to work for Kinney and generating substantial revenue for Kinney’s

firm; relying on commission advances to sustain himself; allocating his promised bonus money;

incurring substantial work-related expenses in Hong Kong for the benefit of Kinney’s firm;


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 59
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 60 of 71




moving to Hong Kong on the promise of a forthcoming work visa; and generating record

revenue for Kinney on the promise of specific commissions in return.

       92.     Due to Kinney’s repeated false assurances, Jowers was substantially delayed in

discovering Kinney’s fraud.

       93.     These misrepresentations caused Jowers injury in the form of out-of-pocket

expenses, bogus loan fees, and unpaid bonuses and commissions.

       94.     Jowers seeks entry of a judgment in his favor against Kinney, including actual

damages in an amount to be determined by the Court, plus interest, costs, and attorneys’ fees.

Further, because Kinney’s actions were fraudulent as well as intentionally malicious, Jowers is

entitled to recover exemplary damages in addition to his actual damages.

                                         COUNT VI
                         Civil RICO: Violations of 18 U.S.C. § 1962(c)
                                      (against Kinney)

       95.     Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 92 as if fully set forth herein.

       96.     Kinney has engaged and likely still is engaged in a pattern of racketeering activity

designed to intimidate his victims into agreeing to let Kinney put their money into his own

pockets. This pattern of racketeering activity occurred on numerous occasions, as detailed below.

Further, Kinney actively participated in the operation and management of the Kinney Entities

and/or conducted the affairs of the Kinney Entities through a pattern of racketeering activity.

       97.     Extortion, Tex. Penal Code § 31.03: Kinney used threats of termination,

withholding of commissions earned, and inability to earn a living as a recruiter to coerce Jowers

and other employees to pay to Kinney portions of their earned commissions to which he had no

lawful right. With respect to Jowers specifically, Kinney also used these same threats to coerce


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 60
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 61 of 71




Jowers to: (a) agree to change his interest-free commission advances to predatory, high-interest

loans; (b) accept a $50,000 loan locking up his services for nine years in lieu of a promised six-

figure bonus; (c) agree to sign an employment agreement at odds with the parties prior

understanding; and (d) agree to front most of the expense involved in setting up Kinney’s Hong

Kong office. Jowers and other employees gave in to Kinney’s demands because they feared

Kinney would carry out his threats and because they faced destitution and an inability to obtain

legal help, which Kinney purposefully exploited.

       98.     Wire Fraud, 18 U.S.C § 1343: Kinney devised a scheme to defraud Jowers and

other employees by demanding money and other concessions under false pretenses. With the

intent to defraud his victims, Kinney sent his threats and issued his demands through the use of

the public wires, including telephone lines and the internet.

       99.     Hobbs Act Extortion, 18 U.S.C. § 1951: Kinney’s extortion scheme outlined

above obstructed, delayed, and affected commerce.

       100.    Kinney is a person within the meaning of 18 U.S.C. § 1961 and is culpable for the

above-described pattern of racketeering activity.

       101.    Kinney performed his racketeering activities through the operation of the various

Kinney Entities, which are enterprises within the meaning of 18 U.S.C. § 1961.

       102.    Kinney knowingly and intentionally committed the underlying predicate acts.

Kinney’s intent can be inferred because, rather than a single incident or isolated incidents,

Kinney exhibited a pattern of behavior that reflected a modus operandi, the result of which was

to cheat his employees out of money they earned in order to line Kinney’s own pockets.

       103.    Kinney’s actions affected and continue to affect interstate commerce. As to

Jowers personally, Kinney, a resident of Texas, caused economic harm to Jowers in Florida and


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 61
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 62 of 71




Hong Kong. Kinney made his threats and demands across multiple U.S. state and international

boundaries. Additionally, the commissions Kinney misappropriated from Jowers and others

originate from placement fees paid in various U.S. states and foreign countries.

       104.    Kinney’s racketeering activity directly and proximately caused financial injury to

Jowers and others by depriving them of their property, namely, money earned by commission.

       105.    Pursuant to 18 U.S.C. § 1964(c), Jowers is entitled to recover from Kinney three

times his actual damages plus his costs of suit, including his reasonable attorneys’ fees for

Kinney’s violations of 18 U.S.C. § 1962.

                                         COUNT VII
                  Declaration that Restrictive Covenants Are Unenforceable
                                       (against MWK)

       106.    Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 103 as if fully set forth herein.

       107.    Consistent with 28 U.S.C. § 2201, there is a substantial and continuing

controversy between parties having adverse legal interests, namely, Defendant/Counterclaimant

Jowers, on the one hand, and Plaintiff/Counterdefendant MWK, on the other. The controversy

surrounds the legal validity and enforceability of certain restrictive covenants in the Jowers

Agreement,    covenants    commonly described        as   non-competition,   non-solicitation,   or

confidentiality agreements.

       108.    The non-solicitation covenant in the Jowers Agreement is overbroad, overlong,

and unreasonable, and therefore unenforceable. Section 8.1 of the Jowers Agreement purports to

restrain Jowers from acting as a recruiter for any kind of business anywhere in the world for a

period of 1 year. While the overbreadth of the restraint is obvious on its face, given that it

purports to bar Jowers from acting as a recruiter at any time anywhere, the duration is also


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 62
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 63 of 71




unreasonable in consideration of the dynamics of the legal recruiting industry, where knowledge

of an attorney’s information and interests is not relevant for more than a few months on average.

       109.     The restraint is also unreasonable due to the lack of a legitimate interest in need of

protection. Neither Kinney nor any of the Kinney Entities had exclusive relationships with client

firms or attorney candidates. Candidates and firms are free to deal with whomever they wish,

including to abandon a recruiter at any time and go to another. Moreover, the candidates MWK

specifically complains of each stated that they were not interested in working with Kinney in

Jowers’s absence due to Kinney’s bad reputation in the industry. The ease with which knowledge

of particular candidates can be developed by other recruiting professionals using publicly

available information or simply picking up the phone and speaking to the attorney candidates

further highlights the lack of a legitimate need for protection. These facts demonstrate that the

non-solicitation covenant is indeed intended to be punitive and is not reasonably necessary to

protect any legitimate business interest.

       110.     Further, Jowers ceased working for Kinney Recruiting LLC and began working

for Kinney Recruiting HK—a Hong Kong limited company—in June 2015 and continued until

he dissociated from Kinney nearly a year and a half later. MWK/Kinney do not allege that at any

time the agreement at issue was ever assigned to Kinney Recruiting HK. As a result, none of the

actions of which MWK complains occurred during the 1-year period after the end of his

employment with Kinney Recruiting LLC—the last employer of Evan Jowers to which the

Jowers Agreement was allegedly assigned. In any event, the restrictive covenants at issue are

unenforceable under Hong Kong law, which law governs Jowers’s employment after his transfer

to Hong Kong.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 63
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 64 of 71




       111.    The restrictive covenants are unenforceable as they were not supported by

independent consideration. Jowers had already been employed by MWK for approximately eight

months before being forced to sign the agreement containing the restrictive covenants. Jowers’s

signature was coerced through threats of withholding commissions already earned and

immediate termination without plausible recourse. Holding Jowers’s earned compensation

ransom is not the sort of independent consideration that could render a restrictive covenant

enforceable.

       112.    The restrictive covenant contained in section 4.4 the Jowers Agreement (non-

competition while employed) does not apply on the facts of this case because Kinney effectively

terminated Jowers in October 2016 by informing him that Kinney was removing Jowers from the

payroll, effective October 31, 2016. Thereafter, Jowers continued to work on his active

placements under the understanding that any future placement fees collected for those candidates

would be split between Jowers and Kinney in accordance with their customary splits.

       113.    A justiciable controversy exists between Jowers and MWK concerning the

validity of the restrictive covenants contained in the Jowers Agreement. A declaration of the

parties’ rights and duties under the restrictive covenants is both appropriate and necessary to

resolve the dispute between the parties as to whether the restrictive covenants are overbroad,

overlong, and unreasonable, and therefore unenforceable.

                                      COUNT VIII
                             Usury—Revolving Loan Agreement
                       (against MWK, Kinney, and Counsel Unlimited)

       114.    Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 111 as if fully set forth herein.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 64
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 65 of 71




       115.    For years, and in conformity with industry practice, Kinney (through Recruiting

Partners LP, and later Recruiting Partners GP) provided Jowers with interest-free advances of his

commissions. Jowers relied on these advances as his primary source of income.

       116.    During the term of Jowers’s employment by and work for Kinney and his related

Entities, Kinney/MWK/Counsel Unlimited pulled a bait-and-switch and forced Jowers to agree

to usurious loans as the only prospect for collecting advances on his commissions, despite

Jowers having generated record revenue for Kinney, and despite Jowers’s advances always

having been repaid when placement fees were collected.

       117.    In the alternative to Jowers’s defense that the Revolving Loan Agreement is

invalid and unenforceable, the advances made under the Revolving Loan Agreement were loans

of money.

       118.    Kinney/MWK/Counsel Unlimited contend that Jowers had an absolute obligation

to repay the principal under the Revolving Loan Agreement.

       119.    During the term of the Revolving Loan Agreement, Kinney unilaterally and

retroactively reduced the amount of commissions creditable to Jowers.

       120.    Further, on at least one occasion in 2014, Kinney arbitrarily charged Jowers a

substantial loan fee over and above the 17% interest Kinney already charged for his “loans”,

which fee constituted additional interest.

       121.    These unlawful reductions and unauthorized fees, combined with the stated base

interest of 17% per annum, resulted in the exaction of a greater compensation than allowed by

law for Jowers’s use of the “loans.”

       122.    As a result, Jowers has been injured, and he seeks a judgment against MWK,

Kinney, and Counsel Unlimited in an amount equal to that to which Jowers is justly entitled


ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 65
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 66 of 71




under applicable Texas law, plus interest, attorneys’ fees, costs, and all other relief to which he is

justly entitled in law or equity.

                                           COUNT IX
                                           Veil-Piercing
                             (against Kinney and Michelle W. Kinney)

        123.    Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 120 as if fully set forth herein.

        124.    The Court should pierce the corporate veil of the various Kinney Entities to

impose liability directly on the Kinneys individually. The Kinney Entities are mere alter egos of

the Kinneys individually, who abuse the corporate form in an attempt to escape personal liability

for their tortious, illegal, and bad faith actions.

        125.    At various times, the Kinneys have transferred assets between various Kinney

Entities as part of a fraudulent scheme to avoid potential legal liability. This accounts for the

complex web of entities and alleged assignments at issue in this case. Indeed, it is difficult to

disentangle the web of entities the Kinneys have used over the years in an attempt to insulate

themselves from liability stemming from their unscrupulous business practices.

        126.    For example, around 2012, Kinney moved most of his personal assets and the

assets of various Kinney Entities into newly created entities ahead of a court decision stemming

from a California lawsuit filed against him and Kinney Recruiting for posting an anonymous and

defamatory review of a former employer on the internet. In advance of an important decision in

the case, Kinney also froze his employees’ pay—including Jowers’s pay—to preserve assets for

himself in case of an unfavorable ruling.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 66
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 67 of 71




       127.    The Kinney Entities were and are being used as a sham to perpetrate actual fraud

for the personal benefit of the Kinneys, including the numerous fraudulent acts detailed in this

third-party complaint.

       128.    Additionally, the Kinneys use the Kinney Entities for illegal purposes, such as

extortion, usury, and wire fraud.

       129.    Kinney has a pattern of abusing the corporate form by clawing back money that

his employees earn to line his own pockets, and then hiding behind limited liability entities and

threatening to sue the same employees if they protest.

       130.    Michelle Kinney, while not employed by any of the Kinney Entities, nevertheless

exercises dominion or control over the Kinney Entities. And, like her husband, Michelle Kinney

has used the various Kinney Entities to perpetrate fraudulent, malicious, and other wrongful

actions. Specifically, Michelle Kinney has directed her husband not to pay bonuses to Jowers and

others on numerous occasions, despite knowing of an agreement to do so and lacking any

apparent authority to act for those entities. In fact, the very entity at issue in this lawsuit, MWK,

bears her initials, signifying the degree of control that she exercised.

       131.    At one point, Kinney informed Jowers that Kinney needed Michelle Kinney’s

approval whenever Jowers requested a commission advance. On numerous occasions, Michelle

Kinney would direct Kinney not to pay Jowers. It was well known among Kinney’s employees

that Michelle Kinney had at least as much control as Kinney over whether advances would be

paid or expenses reimbursed. While Michelle Kinney may be an equity holder in certain Kinney

Entities, that does not permit her to directly manage employee affairs.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 67
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 68 of 71




       132.    For these reasons, justice and fairness permit the Court to treat the Kinney Entities

as mere alter egos of the Kinneys, pierce the corporate veil as to each of the Kinney Entities, and

hold the Kinneys personally liable for the acts and omissions of the Kinney Entities.

                                        COUNT X
                                    Unjust Enrichment
          (against Kinney, Recruiting Partners GP, Inc., Kinney Recruiting LLC,
                            Kinney Recruiting HK, and MWK)

       133.    Counterclaimant/Third-Party Plaintiff re-alleges and incorporates the allegations

contained in paragraphs 1 through 130 as if fully set forth herein.

       134.    Kinney and the Kinney Entities were unjustly enriched by obtaining benefits from

Jowers by fraud, duress, and the taking of an undue advantage.

       135.    Specifically, and in addition to the preceding allegations, which are fully

incorporated herein, Kinney and the Kinney Entities were unjustly enriched by Kinney paying to

himself portions of Jowers’s earned commissions, without justification. Kinney and the Kinney

Entities received these benefits unjustly, and they should make restitution to Jowers for same.

       136.    Further, Kinney and the Kinney Entities unjustly secured a benefit by virtue of

Jowers shouldering most of the expenses incurred in Kinney’s Hong Kong expansion. Jowers

singlehandedly built Kinney’s Asia practice from the ground up, and Jowers was forced to

assume most of the financial risk for Kinney’s benefit.

       137.    Kinney and Recruiting Partners GP were also unjustly by accepting the benefit of

Jowers’s advertising expenditures in 2008 and 2009.

       138.    The circumstances in which Kinney and the Kinney Entities received these

benefits is such that their retention of same without restitution is unjust. It would be

unconscionable for Kinney and the Kinney Entities to retain these benefits, which were secured

by fraud, duress, and the taking of an undue advantage.

ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 68
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 69 of 71




       139.    Jowers seeks an order requiring Kinney, Recruiting Partners GP, Inc., Kinney

Recruiting LLC, Kinney Recruiting HK, and MWK to pay restitution to Jowers for the benefits

they unjustly received.

                                        PRAYER FOR RELIEF

       Defendant and Counterclaimant/Third-Party Plaintiff Jowers respectfully requests that

this Court enter judgment in his favor as follows:

           1. Ordering that MWK take nothing as to each and every one of its claims against

               Jowers in this action;

           2. Awarding Jowers his actual damages on his counterclaims/third-party claims;

           3. Awarding Jowers his statutory treble damages on his Civil RICO claims under 18

               U.S.C. § 1962(c);

           4. Awarding Jowers exemplary damages on his fraud claim;

           5. Piercing the corporate veil as to MWK and each of the other Kinney Entities and

               imposing personal liability on Robert Kinney and Michelle Kinney for any

               damages awarded against the Kinney Entities in this case;

           6. Awarding Jowers his recoverable costs and reasonable and necessary attorney’s

               fees, including through trial of this matter and through any appeal(s) to both the

               U.S. Court of Appeals for the Fifth Circuit and the Supreme Court of the United

               States, incurred in bringing and prosecuting his counterclaims/third-party claims

               and in defending against MWK’s affirmative claims;

           7. Awarding Jowers pre-judgment and post-judgment interest on all amounts

               awarded to him in the final judgment in this matter;




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 69
          Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 70 of 71




              8. Declaring that the restrictive covenants, including but not limited to the non-

                 solicitation and confidentiality covenants, in the Jowers Agreement are invalid

                 and unenforceable; and

              9. Awarding Jowers such other and further relief as the Court deems just and proper.

                 Jowers further requests that the Court enter a judgment that MWK take nothing

                 on all of its causes of action against Jowers and for such other relief as the Court

                 deems just and proper.

                                             JURY DEMAND

        Defendant demands jury trial pursuant to Federal Rule of Civil Procedure 38 on all issues

so triable.




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 70
         Case 1:18-cv-00444-RP Document 90 Filed 08/19/19 Page 71 of 71




Dated: August 19, 2019.                  Respectfully submitted,

                                         By:       /s/ Marc D. Katz
                                               Marc D. Katz
                                               State Bar No. 00791002
                                               marc.katz@dlapiper.com
                                               James C. Bookhout
                                               State Bar No. 24087187
                                               james.bookhout@dlapiper.com
                                               DLA PIPER LLP (US)
                                               1900 North Pearl Street, Suite 2200
                                               Dallas, TX 75201
                                               Telephone: (214) 743-4500
                                               Facsimile: (214) 743-4545

                                         COUNSEL FOR DEFENDANT AND
                                         COUNTERCLAIMANT/THIRD-PARTY
                                         PLAINTIFF EVAN P. JOWERS


                             CERTIFICATE OF SERVICE

      I hereby certify that, on August 19, 2019, a true and accurate copy of the foregoing
document was served via the Court’s CM/ECF facilities and via email.

                                          /s/ James C. Bookhout
                                         James C. Bookhout




ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, AND THIRD-PARTY COMPLAINT OF
EVEN P. JOWERS—Page 71

WEST\287347637.10
